 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDJELA STEFANOVIC, UROS DUKIC,
BOJANA NOVAKOVIC and DANIJEL MIRKOV,

 

 

Plaintiffs,

ORDER

-against-
18-CV-2093 (LTS)(KNF)
OLD HEIDELBERG CORP. d/b/a HEIDELBERG
RESTAURANT and EVA MATISCHAK,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A conference was held with counsel to the respective parties on February 11, 2020. Asa result

of the discussion had during the conference, IT IS HEREBY ORDERED that:

1. all discovery, of whatever nature, be initiated so as to be completed on or before
July 3, 2020;
2. a telephonic status conference will be held with the parties on June 4, 2020, at 10:00 a.m.

The parties should call (888) 557-8511 and, thereafter, enter access code 4862532; and

3. should the parties determine that participating in the court’s mediation program or
having a settlement conference convened by the Court would be of utility, they must
write to the Court so indicating. Should the parties elect to have a settlement conference
convened by the Court, they should propose three dates, in their writing, on which all
parties are available to participate in the conference.

Dated: New York, New York SO ORDERED:

February 18, 2020 .
(Cerin Marui Pt

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
